Exhibit 10.2

EXECUTION VERSION

 

LOGO [g27270ex10_2pg01.jpg]

 

  December 3, 2015 To:   Vitamin Shoppe, Inc.   300 Harmon Meadow Boulevard  
Secaucus, New Jersey 07094   Attn:   Brenda Galgano, EVP, Chief Financial
Officer   Telephone:   (201) 624-3263   Facsimile:   (201) 624-3824   Email:  
brenda.galgano@vitaminshoppe.com From:   Bank of America, N.A.   c/o Merrill
Lynch, Pierce, Fenner & Smith Incorporated   One Bryant Park   New York, NY
10036   Attn:   Peter Tucker, Assistant General Counsel   Telephone:  
646-855-5821   Facsimile:   646-822-5633 Re:   Base Convertible Bond Hedge
Transaction   (Transaction Reference Number: 1583036564)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Vitamin Shoppe, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of December 9, 2015
between Counterparty and Wilmington Trust, National Association, as trustee (the
“Indenture”), relating to the USD125,000,000 principal amount of 2.25%
Convertible Senior Notes due 2020 (the “Base Convertible Securities”) together
with any 2.25% Convertible Senior Notes due 2020 that may be issued pursuant to
the Initial Purchasers’ option under the Purchase Agreement (each as defined
below) (the “Optional Convertible Securities” and, together with the Base
Convertible Securities, the “Convertible Securities”). In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. The parties acknowledge that references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is, or the Convertible Securities are, amended,
supplemented or modified following their execution, any such amendment,
supplement or modification (other than a Merger Supplemental Indenture (as
defined below)) will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing. For the avoidance of doubt, references
herein to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered
following execution of this Confirmation but prior to the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties based on the draft of the Indenture so
reviewed.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation and the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer and
Counterparty as if (w) the



--------------------------------------------------------------------------------

“Threshold Amount” with respect to Dealer were three percent (3%) of
shareholders’ equity of Dealer and the “Threshold Amount” with respect to
Counterparty were USD5,000,000, (x) the words “, or becoming capable at such
time of being declared,” were deleted from Section 5(a)(vi)(1) of the Agreement,
(y) the term “Specified Indebtedness” had the meaning specified in Section 14 of
the Agreement, except that such term did not include obligations in respect of
deposits received in the ordinary course of a party’s banking business and
(z) the following language were added to the end of Section 5(a)(vi) of the
Agreement: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (1) the default was caused solely by
error or omission of an administrative or operational nature; (2) funds were
available to enable the party to make the payment when due; and (3) the payment
is made within two Exchange Business Days of such party’s receipt of written
notice of its failure to pay.”). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference into, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   December 3, 2015

Effective Date:

   The closing date of the initial issuance of the Convertible Securities.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“VSI”).

Number of Options:

   The number of Base Convertible Securities in denominations of USD1,000
principal amount issued by Counterparty.

Applicable Percentage:

   50%

Number of Shares:

   As of any date, the product of (i) the Number of Options, (ii) the Conversion
Rate and (iii) the Applicable Percentage.

Conversion Rate:

   As of any date, the “Conversion Rate” (as defined in the Indenture) as of
such date, but without regard to any adjustments to the “Conversion Rate”
pursuant to Section 14.03 or 14.04(h) of the Indenture.

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   The Effective Date

Exchange:

   New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

Exercise Dates:

   Each Conversion Date.

 

2



--------------------------------------------------------------------------------

Conversion Date:

   Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Trade Date to and including the “Scheduled Trading
Day” (as defined in the Indenture) immediately preceding the Expiration Date,
for Convertible Securities, each in denominations of USD1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture, excluding Convertible Securities (i) with respect to
which Counterparty has made an “Exchange Election” pursuant to Section 14.12(a)
of the Indenture and (ii) that have been accepted by the designated financial
institution pursuant to Section 14.12(b) of the Indenture (such Convertible
Securities, other than those excluded as set forth above, the “Relevant
Convertible Securities” for such Conversion Date).

Required Exercise on Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

Expiration Date:

   The “Scheduled Trading Day” immediately preceding the “Maturity Date” (each
as defined in the Indenture).

Automatic Exercise:

   As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first “Scheduled Trading Day” of the
“Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the period starting on and
including July 1, 2020 and ending on and including the “Scheduled Trading Day”
(as defined in the Indenture) immediately preceding the Expiration Date (the
“Free Convertibility Period”), the Exercise Notice Deadline shall be the
Scheduled Trading Day immediately preceding the Expiration Date.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 P.M. (New York City time) on the Exercise Notice Deadline in
respect of such exercise of (i) the number of Options being exercised on the
relevant Exercise Date (including, if applicable, whether all or any portion of
such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to the Conversion Rate set forth in
Section 14.03 of the Indenture), (ii) the scheduled settlement date under the
Indenture for the Convertible Securities converted on the Conversion Date
corresponding to such Exercise Date, (iii) whether such Relevant Convertible
Securities will be settled by Counterparty by delivery of cash, Shares or a
combination of cash and Shares and, if such a combination, the “Specified Dollar
Amount” (as defined in the Indenture) and (iv) the first “Scheduled Trading Day”
of the

 

3



--------------------------------------------------------------------------------

   “Observation Period” (each as defined in the Indenture); provided that in the
case of any exercise of Options hereunder in connection with the conversion of
any Relevant Convertible Securities on any Conversion Date occurring during the
Free Convertibility Period, the contents of such notice shall be as set forth in
clause (i) above. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure unless
such late notice is given prior to 5:00 P.M. (New York City time) on the fifth
Exchange Business Day following the Exercise Notice Deadline, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline.

Notice of Convertible Security Settlement Method:

   Counterparty shall notify Dealer in writing before 5:00 P.M. (New York City
time) on July 1, 2020 of the irrevocable election by Counterparty, in accordance
with Section 14.02(a)(iii) of the Indenture, of the settlement method and, if
applicable, the “Specified Dollar Amount” (as defined in the Indenture)
applicable to Relevant Convertible Securities with a Conversion Date occurring
during the Free Convertibility Period. If Counterparty fails timely to provide
such notice, Counterparty shall be deemed to have notified Dealer of combination
settlement with a “Specified Dollar Amount” (as defined in the Indenture) of
USD1,000 for all conversions occurring during the Free Convertibility Period.
Counterparty agrees that it shall settle any Relevant Convertible Securities
with a Conversion Date occurring during the Free Convertibility Period in the
same manner as provided in the Notice of Convertible Security Settlement Method
it provides or is deemed to have provided hereunder.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Dealer. Settlement Terms:   

Settlement Date:

   In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and/or Shares (if any) to be delivered in respect of the
Relevant Convertible Securities converted on such Conversion Date pursuant to
Section 14.02(c) of the Indenture; provided that the Settlement Date will not be
prior to the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 5:00 P.M. (New York City
time).

 

4



--------------------------------------------------------------------------------

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to (a) the Applicable Percentage multiplied by (b) the
aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities converted on
such Conversion Date pursuant to Section 14.02(a)(iv) of the Indenture and/or
the aggregate amount of cash, if any, in excess of USD1,000 per Relevant
Convertible Security (in denominations of USD1,000) that Counterparty would be
obligated to deliver to holder(s) pursuant to Section 14.02(a)(iv) of the
Indenture (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 14.02(j) of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional Shares, if any, resulting from such rounding, as if
Counterparty had elected to satisfy its conversion obligation in respect of such
Relevant Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Convertible Securities (this clause (b), the “Convertible
Obligation”); provided that such obligation shall be determined (i) excluding
any Shares and/or cash that Counterparty is obligated to deliver to holder(s) of
the Relevant Convertible Securities as a result of any adjustments to the
Conversion Rate pursuant to Section 14.03 or 14.04(h) of the Indenture and (ii)
without regard to the election, if any, by Counterparty to adjust the Conversion
Rate (and, for the avoidance of doubt, the Delivery Obligation shall not include
any interest payment on the Relevant Convertible Securities that the
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date); and provided further
that if such exercise relates to the conversion of Relevant Convertible
Securities in connection with which holders thereof are entitled to receive
additional Shares and/or cash pursuant to the adjustment to the Conversion Rate
set forth in Section 14.03 of the Indenture, then, notwithstanding the
foregoing, the Convertible Obligation shall include such additional Shares
and/or cash, except that the Delivery Obligation shall be capped so that the
value of the Delivery Obligation per Option (with the value of any Shares
included in the Delivery Obligation determined by the Calculation Agent using
the “Daily VWAP” on the last day of the relevant “Observation Period” (each as
defined in the Indenture)) does not exceed the amount as determined by the
Calculation Agent that would be payable by Dealer pursuant to Section 6 of the
Agreement if such Conversion Date were an Early Termination Date resulting from
an Additional Termination Event with the Transaction as the sole Affected
Transaction and Counterparty as the sole Affected Party (determined without
regard to Section 8(b) of this Confirmation), except that, for purposes of
determining such amount (w) the Number of Options shall be deemed to be equal to
the number of Options exercised on such Exercise Date, (x) such amount payable
will be determined as if Section 14.03 of the Indenture were deleted, (y) the
value of any Shares shall be the “Daily VWAP” on the last day of the relevant

 

5



--------------------------------------------------------------------------------

   “Observation Period” (each as defined in the Indenture) and (z) if the
Delivery Obligation is so capped, such capped Delivery Obligation shall
comprise, first, Shares up to the lesser of (i) the amount of Shares deliverable
under the uncapped Delivery Obligation and (ii) the amount of Shares deliverable
as full satisfaction of the capped Delivery Obligation, and second, with respect
to any remaining value, cash. Notwithstanding the foregoing, and in addition to
the cap described in the further proviso to the preceding sentence, in all
events the Delivery Obligation shall be capped so that the value of the Delivery
Obligation does not exceed the value of the Convertible Obligation multiplied by
the Applicable Percentage (with the Convertible Obligation determined based on
the actual settlement method elected by Counterparty with respect to such
Relevant Convertible Securities instead of the Convertible Security Settlement
Method and with the value of any Shares included in either the Delivery
Obligation or such Convertible Obligation determined by the Calculation Agent
using the “Daily VWAP” on the last day of the relevant “Observation Period”
(each as defined in the Indenture)).

Convertible Security Settlement Method:

   For any Relevant Convertible Securities, if Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 14.02(a) of
the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined
in the Indenture) of at least USD1,000, the Convertible Security Settlement
Method shall be the settlement method actually so elected by Counterparty in
respect of such Relevant Convertible Securities; otherwise, the Convertible
Security Settlement Method shall (i) assume Counterparty made a Cash Election
with respect to such Relevant Convertible Securities with a “Specified Dollar
Amount” (as defined in the Indenture) of USD1,000 per Relevant Convertible
Security and (ii) be calculated as if the relevant “Observation Period” (as
defined in the Indenture) pursuant to Section 14.02(a)(iv)(C) of the Indenture
consisted of 80 “Trading Days” (as defined in the Indenture) commencing on (x)
the second “Trading Day” (as defined in the Indenture) after the Conversion Date
for conversions occurring prior to the Free Convertibility Period or (y) the
82nd “Scheduled Trading Day” prior to the “Maturity Date” (each as defined in
the Indenture) for conversions occurring during the Free Convertibility Period
and any reference herein to the “Observation Period” in respect of such Relevant
Convertible Securities shall be deemed to refer to such extended “Observation
Period”.

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period”, as defined in the Indenture, Counterparty
shall give Dealer notice of the final number of Shares and/or cash comprising
the Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Free Convertibility Period, Counterparty may provide Dealer
with a single notice of an aggregate number of Shares and/or cash comprising the
Convertible Obligations for all Exercise Dates occurring in such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to

 

6



--------------------------------------------------------------------------------

   deliver such notice shall not limit Counterparty’s obligations with respect
to Notice of Exercise or Notice of Convertible Security Settlement Method or
Dealer’s obligations with respect to Delivery Obligation, each as set forth
above, in any way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof. Share Adjustments:   

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence
of any event or condition set forth in Sections 14.04(a), 14.04(b), 14.04(c),
14.04(d) and 14.04(e) of the Indenture that the Calculation Agent determines
would result in an adjustment under the Indenture by reference to such Sections
thereof (any such event or condition, an “Adjustment Event”), the Calculation
Agent shall make a corresponding adjustment to the terms relevant to the
exercise, settlement or payment of the Transaction, subject to “Discretionary
Adjustments” below. Immediately upon the occurrence of any Adjustment Event,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.    In addition, the Calculation Agent shall make a
corresponding adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction (but without duplication of any adjustment pursuant
to the foregoing paragraph) upon the occurrence of any event or condition that
the Calculation Agent determines would result in an adjustment under
Section 14.05 of the Indenture in respect of the Convertible Security Settlement
Method.    For the avoidance of doubt, Dealer shall not have any payment or
delivery obligation hereunder in respect of, and no adjustment shall be made to
the terms of the Transaction on account of, (x) any distribution of cash,
property or securities by Counterparty to the holders of Convertible Securities
(upon conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of an Adjustment Event

 

7



--------------------------------------------------------------------------------

   (including, without limitation, under the fourth sentence of Section 14.04(c)
of the Indenture or the fourth sentence of Section 14.04(d) of the Indenture).

Discretionary Adjustments:

   Notwithstanding anything to the contrary herein or in the Equity Definitions,
if the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 14.05 of the
Indenture or pursuant to Section 14.07(a) of the Indenture or any supplemental
indenture entered into thereunder (a “Merger Supplemental Indenture”) or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then the Calculation
Agent will determine the adjustment to be made to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment of or under the Transaction in a
commercially reasonable manner. Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 14.07(a) of
the Indenture.

Consequences of Merger Events:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that the Calculation Agent determines by reference
to Section 14.07(a) of the Indenture would result in an adjustment under the
Indenture, the Calculation Agent shall make a corresponding adjustment to the
terms relevant to the exercise, settlement or payment of the Transaction,
subject to “Discretionary Adjustments” above; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to Section 14.03 or 14.04(h) of the Indenture and the election, if any, by
Counterparty to adjust the Conversion Rate; and provided further that if, with
respect to a Merger Event, (i) the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation organized under the laws of the United States, any
State thereof or the District of Columbia or (ii) the Counterparty following
such Merger Event will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or will not be the
Issuer following such Merger Event, in either case, Dealer may elect in its sole
discretion that Cancellation and Payment (Calculation Agent Determination) shall
apply.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election or, if no holders of Shares affirmatively make such an election, the
types and amounts

 

8



--------------------------------------------------------------------------------

   of consideration actually received by holders of Shares and (ii) the details
of the adjustment made under the Indenture in respect of such Merger Event.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the parenthetical after the word “regulation” in
the second line thereof with “(including, for the avoidance of doubt and without
limitation, any tax law or the adoption or promulgation of new regulations
authorized or mandated by existing statute)”; (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”; (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof; (iv)
by immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and    (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

(e)    Increased Cost of Hedging:

   Applicable

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events,
Dealer

 

9



--------------------------------------------------------------------------------

Determining Party:

   For all applicable Extraordinary Events, Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer; provided that following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the sole Defaulting Party, if Dealer, as the Calculation Agent, fails
to timely make any calculation, adjustment or determination required to be made
by the Calculation Agent hereunder or to perform any obligation of the
Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act as
the Calculation Agent. Upon request from Counterparty, the Calculation Agent
shall promptly (but in no event later than within five (5) Exchange Business
Days from the receipt of such request) provide Counterparty with a written
explanation describing in reasonable detail any calculation, adjustment or
determination made by it (including any quotations, market data or information
from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing the Calculation
Agent’s proprietary models or other information that may be proprietary or
subject to contractual, legal or regulatory obligations to not disclose such
information).

4. Account Details:

  

Dealer Payment Instructions:

   Bank of America, N.A.    New York, NY    SWIFT: BOFAUS3N    Bank Routing:
026-009-593    Account Name: Bank of America    Account No.: 0012334-61892

Counterparty Payment Instructions:

   To be provided by Counterparty.

5. Offices:

  

The Office of Dealer for the Transaction is: New York

The Office of Counterparty for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty:

 

To:

   Vitamin Shoppe, Inc.    300 Harmon Meadow Boulevard    Secaucus, New Jersey
07094

Attn:

   Brenda Galgano, EVP, Chief Financial Officer

Telephone:

   (201) 624-3263

Facsimile:

   (201) 624-3824

Email:

   brenda.galgano@vitaminshoppe.com

 

10



--------------------------------------------------------------------------------

Address for notices or communications to Dealer:

 

To:

  

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

   New York, NY 10036

Attn:

   Peter Tucker, Assistant General Counsel

Telephone:

   646-855-5821

Facsimile:

   646-822-5633

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, Counterparty will not, will cause its subsidiaries not
to and will use commercially reasonable efforts to cause its other “affiliated
purchasers” (as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”))
not to directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

11



--------------------------------------------------------------------------------

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) To the best of Counterparty’s knowledge, no state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of December 3,
2015 between the Counterparty and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, as representatives of the initial
purchasers (the “Initial Purchasers”) party thereto (the “Purchase Agreement”)
are true and correct and are hereby deemed to be repeated to Dealer as if set
forth herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xiii) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution” and “financial participant” within the meaning of Sections 101(22)
and 101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment,” within the meaning of Section 546 of the Bankruptcy
Code and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of
the Bankruptcy Code, with respect to which each payment and delivery hereunder
or in connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(27),
362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(viii) hereof and such other matters as Dealer may reasonably
request.

 

12



--------------------------------------------------------------------------------

8. Other Provisions:

(a) Additional Termination Events. The occurrence of an “Event of Default” with
respect to Counterparty under the terms of the Convertible Securities as set
forth in Section 6.01 of the Indenture that results in the Convertible
Securities being accelerated shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. (New York City time) on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right to so elect (but, for the avoidance of doubt, Dealer shall have the
right to so elect) in the event (i) of an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash, (ii) of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control or (iii) that Counterparty fails to remake
the representation set forth in Section 7(a)(i)(A) as of the date of such
election. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date or dates as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. Share Termination Delivery
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable

 

13



--------------------------------------------------------------------------------

Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction, except that all
references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith commercially reasonable judgment of Dealer, based on advice of counsel,
any Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging
its obligations pursuant to the Transaction cannot be sold in the public market
by Dealer without registration under the Securities Act other than any such
restriction arising as a result of (x) such Shares being, at the time of
acquisition by Dealer, “restricted securities” (as defined in Rule 144(a)(3)
under the Securities Act) or (y) Dealer being an “affiliate” (as defined in Rule
144(a)(1) under the Securities Act) of the Issuer, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer in its exercise of
commercially reasonable judgment, substantially in the form of an underwriting
agreement for a registered offering by an issuer of comparable size in the same
industry, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities by issuers of comparable size in the
same industry, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities by issuers of comparable size in the
same industry and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities by issuers of comparable size in the
same industry; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(c) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements for private
placements by issuers of comparable size in the same industry, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP
Price on such Exchange Business Days, and in the amounts, reasonably requested
in good faith by Dealer. “VWAP Price” means, on any Exchange Business Day, the
per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg Screen VSI <Equity> VAP (or any successor thereto)
in respect of the period from 9:30 A.M. to 4:00 P.M. (New York City time) on
such Exchange Business Day (or if such volume-weighted average price is
unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least 2 Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 4.5% and (ii) greater by 0.5% than the

 

14



--------------------------------------------------------------------------------

Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof), and, if such repurchase or Conversion Rate
Adjustment Event, or the intention to effect the same, would constitute material
non-public information with respect to Counterparty or the Shares, Counterparty
shall make public disclosure thereof at or prior to delivery of such Repurchase
Notice. The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
Shares underlying any other call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice at the
time and in the manner specified in this Section 8(e) then Counterparty agrees
to indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may become subject under applicable
securities laws, including, without limitation, Section 16 of the Exchange Act,
resulting from such failure. If for any reason the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable out-of-pocket expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices” above,
(iv) payment by Counterparty of all reasonable costs and expenses, including
reasonable counsel fees, incurred by Dealer in connection with such assignment,
(v) Dealer not being obliged, as a result of such assignment, to pay the
assignee on any payment date, an amount greater than Dealer would have been
required to pay in the absence of such assignment and (vi) no Event of Default,
Potential Event of Default or Termination Event occurring as a result of such
assignment. In addition, Dealer may transfer or assign without any consent of
the Counterparty its rights and obligations hereunder and under the Agreement,
in whole or in part, to any of its affiliates or any entities sponsored or
organized by, or on behalf of or for the benefit of, Dealer, in each case, that
are, at the time of such assignment, of credit quality equivalent to Dealer or
whose obligations hereunder are fully, unconditionally and irrevocably
guaranteed by Dealer or its ultimate parent pursuant to a guarantee in form and
substance reasonably satisfactory to Counterparty. At any time at which any
Excess Ownership Position or a Hedging Disruption (assuming a commercially
reasonable Hedge Position) exists, if Dealer, in its commercially reasonable
discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position or a Hedging
Disruption (assuming a commercially reasonable Hedge Position), as the case may
be, no longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to the smallest portion (the “Terminated Portion”)
of the Transaction following the termination of which such Excess Ownership
Position or Hedging Disruption, as the case may be, would no longer exist. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
“Excess Ownership Position” means any of the following: (i) the Equity
Percentage exceeds 8%, (ii) Dealer or any “affiliate” or “associate” of Dealer
would own in excess of 13% of the outstanding Shares for purposes of Section 203
of the Delaware General Corporation Law or (iii) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or

 

15



--------------------------------------------------------------------------------

organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under Applicable Restrictions, as
determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”) beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number) and (B) the denominator of which is the number of Shares outstanding on
such day.

(g) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in its reasonable discretion, that such
extension or addition is reasonably necessary or appropriate (i) to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether such requirements, policies or procedures are imposed by law
or have been voluntarily and consistently adopted by Dealer).

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment in good faith and a commercially reasonable
manner by reference to the effect of such event on the Hedging Party, assuming
that the Hedging Party maintains a commercially reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such actual performance in accordance with the requirements hereof.

 

16



--------------------------------------------------------------------------------

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the Base Convertible
Securities is not consummated with the Initial Purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on
December 9, 2015 (or such later date as agreed upon by the parties) (December 9,
2015 or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty thereunder shall be cancelled and terminated and (ii) only in
the case where such Early Unwind occurred as a result of events within
Counterparty’s control, Counterparty shall pay to Dealer an amount in cash equal
to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities). Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of either party arising out of and to
be performed in connection with the Transaction either prior to or after the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, an
Excess Ownership Position or Illegality (as defined in the Agreement)).

(p) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. For the purpose of Section 4(a)(i) of the Agreement,
Counterparty shall provide to Dealer a valid U.S. Internal Revenue Service Form
W-9, or any successor thereto, (i) on or before the

 

17



--------------------------------------------------------------------------------

date of execution of this Confirmation and (ii) promptly upon learning that any
such tax form previously provided by Counterparty has become obsolete or
incorrect. Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents requested by Dealer.

(iv) Tax Representations. For the purpose of Section 3(f) of the Agreement,
Counterparty is a corporation for U.S. federal income tax purposes and is
organized under the laws of the State of Delaware. Counterparty is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for U.S. federal income tax purposes.

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name:   Christopher A. Hutmaker   Title:   Managing Director

 

Agreed and Accepted By: VITAMIN SHOPPE, INC. By:  

/s/ Brenda Galgano

  Name:   Brenda Galgano   Title:  
Executive Vice President, Chief Financial Officer



--------------------------------------------------------------------------------

Annex A

 

Premium:    USD11,481,250 (Premium per Option USD91.85).